Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT No. 3 (the “Amendment”) to the employment agreement, dated as of
June 1, 2010, as amended (the “Agreement”), by and among Aleris Switzerland
GmbH, a Swiss limited liability company (together with its successors and
assigns, the “Company”), Roeland Baan (also known legally as Roelof IJ. Baan,
the “Executive”), and for purposes of acknowledging Section 2 only, Aleris
Corporation, a Delaware corporation (formerly known as Aleris Holding Company)
(together with its successors and assigns, the “Parent”, and together with the
Company, “Aleris”).
WHEREAS, as of the Effective Date (as defined therein) of the Agreement, the
Executive served the Company as Executive Vice President and Chief Executive
Officer, Aleris Europe and was responsible for all business and operational
activities for the European region;
WHEREAS, to better support Aleris’s operating structure and growth strategy and
objectives, the Executive continued to serve the Company while his position,
duties and responsibilities changed from time to time. From 2011 through 2013,
the Executive served as Executive Vice President and Chief Executive Officer,
Global Rolled and Extruded Products and was responsible for all business and
operational activities with respect to the Global Rolled and Extruded Products
business unit. From 2013 to the date hereof, the Executive serves as Executive
Vice President and Chief Executive Officer, Europe and Asia Pacific and is
responsible for all business and operational activities for the European and
Asia Pacific regions;
WHEREAS, to better support Aleris’s Asia Pacific growth strategy and objectives,
Aleris and the Executive desire to change the current position of the Executive
to Executive Vice President and Chief Executive Officer, Rolled Products Asia
Pacific where Executive will be responsible for all business and operational
activities with respect to the Asia Pacific region;
WHEREAS, the Executive desires to accept the proposed change of his position and
to consent to such change of position and assignment of altered duties and
responsibilities for all purposes of the Agreement, in particular, also
Section 3(c)(ii) of the Agreement;
WHEREAS, the parties desire to amend the Agreement to acknowledge the change of
the Executive's position and the thereto related duties and responsibilities;
and
NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:
1.
Amendment.

The first sentence of Section 1 (a) of the Agreement is hereby deleted in its
entirety and replaced by the following provision:
“The Company hereby agrees to continue to employ the Executive. Effective as of
the date of Amendment No. 3 to the Agreement, the Executive shall be employed by
the Company as Executive Vice President and Chief Executive Officer, Rolled
Products Asia Pacific. In addition, the Executive will have management authority
over the Company’s global aerospace commercial business and the Company’s global
research and development function. The Executive hereby agrees to be employed in
such position and to serve the Company in

1/1

--------------------------------------------------------------------------------



such capacity during the Employment Period (as defined in Section 3 hereof) upon
the terms and conditions set out in this Agreement.”
2.
Consent.

The Executive hereby explicitly consents to his new position and the assignment
of altered duties and responsibilities and for all purposes of the Agreement.
For the avoidance of doubt, the Executive confirms that this consent qualifies
as his valid written consent in accordance with Section 3 (c) (ii) of the
Agreement.
3.
Other.

Except as amended hereby, the Agreement shall remain in force and effect.
4.
Effective Date.

This Amendment shall be effective and binding on the parties as of the date
hereof.


[Signatures on next page]

2/2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the last date
written below.


 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
/s/ Roeland Baan
 
 
Roeland Baan
 
 
 
 
 
Date: October 28, 2014
 
 
 
 
 
 
 
 
ALERIS SWITZERLAND GMBH
 
 
 
 
 
 
 
 
/s/ Christopher R. Clegg
 
 
Christopher R. Clegg
 
 
Managing Director
 
 
 
 
 
Date: October 30, 2014









ACKNOWLEDGED as to Section 2 only as of the date first written above.
 
 
 
ALERIS CORPORATION
 
 
 
 
 
 
 
/s/ Christopher R. Clegg
 
 
Christopher R. Clegg
 
 
Executive Vice President,


 
 
General Counsel & Secretary


 
 
 
 
 
Date: October 30, 2014
 
 






3/3